ON PETITION FOR REHEARING
In a petition for rehearing it is stated that no evidence was adduced to support the allegation of the petition of Isabel Van Loon "that Four Thousand and Fifty ($4,050.00) Dollars was then due upon said final decree" of 1929 adjudging alimony to be paid by the defendant, W.E. Van Loon.
The answer to the rule against the defendant, W.E. Van Loon, contains the following:
"This defendant, further answering the said Rule to show cause, admits that he has failed to make the payments and is now in arrears in the sum of $4,050.00 as and for payments required to be made by the final decree entered in the above entitled cause on the 1st day of October, A.D. 1929."
When the final decree of divorce adjudging alimony to the complainant wife was rendered there was no reservation of jurisdiction over the alimony decree, and there was then no statute making such reservation of jurisdiction.
The statute of 1935 was held not applicable to past due and unpaid alimony payments and the cause was referred for testimony as to the equity of future alimony payments under the divorce decree.
Rehearing denied.
  WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur. *Page 548